Title: To James Madison from John Graham, 23 June 1816
From: Graham, John
To: Madison, James


        
          Dear Sir
          Dept of State 23d June 1816
        
        As the Secretary of State set off yesterday for Loudoun just before the arrival of Mr. Murray with important despatches from Mr. Shaler—I have had these Despatches copied and have now the Honor to send you the Copies. The Secty will return on Tuesday so that he will be here in time to receive your Instructions relative to the unpleasant occurrences at algiers.
        You will also receive by this mail the Letter from the Dey of algiers alluded to by Mr Shaler. With Sentiments of very sincere Regard & Attachment I am Dear Sir Your Mo Obt Sert
        
          John Graham
        
      